Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 1 of 15 PageID: 358




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 RENÉ D. EDWARDS,

                    Plaintiff,
                                                             Civ. No. 20-7427
          v.
                                                             OPINION
 STATE OF NEW JERSEY et al.,

                    Defendants.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

       This matter comes before the Court upon the Motion to Refund the Filing Fee (ECF No.

5), Application to Proceed In Forma Pauperis (ECF No. 6), and Motions for Leave to Amend

the Complaint (ECF Nos. 9, 12, 13) filed by Plaintiff Rene Edwards (“Plaintiff”); the Motion to

Dismiss filed by Defendants State of New Jersey, Governor Phil Murphy, New Jersey Attorney

General Gurbir Grewal, Former First Assistant Prosecutor Dana Petrone, Deputy Attorney

General Meliha Arnautovic, the Honorable Irvin J. Snyder (“Judge Snyder”), Assistant District

Parole Supervisor James Gahm, and Assistant District Parole Supervisor Andrew LaRue

(collectively, “State Defendants”) (ECF No. 7); and the Motion to Dismiss filed by Defendant

Greenblatt, Pierce, Funt & Flores, LLC (“Greenblatt”) (ECF No. 8). The Court has decided these

Motions based on the written submissions of the parties and without oral argument, pursuant to

Local Civil Rule 78.1(b). For the reasons stated herein, Plaintiff’s Motion to Refund the Filing

Fee is denied, Plaintiff’s Application to Proceed In Forma Pauperis is granted, the Motions to

Dismiss are granted, and the Motions for Leave to Amend the Complaint are denied.
                                               1
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 2 of 15 PageID: 359




                                         BACKGROUND

       On June 18, 2020, Plaintiff filed the Complaint against State Defendants, Defendant

Greenblatt, Parole Officer Ronald Berreman, and the Honorable Noel L. Hillman (“Judge

Hillman”). (ECF No. 1.) The Complaint is disjointed and difficult to follow. 1 It appears that

approximately forty years ago, Plaintiff was convicted of an offense in New Jersey state court

that triggered Megan’s Law. (Compl. at 6–7, 23, ECF No. 1.) 2 Based on that conviction, New

Jersey’s Sex Offender Monitoring Act (“SOMA”), enacted in August 2007, required Plaintiff to

wear a GPS monitoring device. (Id. at 55.) Plaintiff was later arrested and pleaded guilty to

failure to comply with the GPS monitoring requirement. It appears that Defendant Petrone

prosecuted the case before Defendant Judge Snyder. (Id. at 19–21, 46.) During his incarceration,

Plaintiff alleges that he was raped by fellow prisoner(s) and corrections officer(s). (Id. at 9–11.)

In September 2014, the New Jersey Supreme Court held that the GPS requirement under SOMA

did not apply to defendants who committed the underlying offense prior to the effective date of

the Act. Riley v. N.J. State Parole Bd., 98 A.3d 544, 560 (N.J. 2014). Based on this ruling,

Plaintiff was granted post-conviction relief. (Compl. at 55.)

       In September 2016, Plaintiff filed a separate case in this District against Defendants

Petrone, Gahm, and LaRue. See Edwards v. Gahm, 2018 WL 5669166 (D.N.J. Nov. 1, 2018).

Plaintiff asserted claims alleging false arrest, false imprisonment, and malicious prosecution in

violation of the Fourth and Fourteenth Amendment, largely based on the same set of facts as the

present case. Id. at *1–2. Plaintiff asserted that the defendants had wrongly arrested and


1
  A section of the Complaint appears to be an undated excerpt of a brief for Plaintiff’s appeal of
the state court’s denial of his petition for post-conviction relief. (Compl. at 22–45.)
2
  The page numbers to which the Court refers when citing this document are the CM/ECF page
numbers.
                                                    2
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 3 of 15 PageID: 360




prosecuted him for his failure to comply with SOMA’s GPS monitoring requirements because he

should not have been subjected to those requirements under Riley. Id. at *2. Defendant

Arnautovic represented Defendants Petrone, Gahm, and LaRue in the proceedings. (See Civ. No.

16-5702.) Judge Hillman dismissed the case, finding that the defendants were immune from suit

and, even if the defendants did not have immunity, Plaintiff had failed to state a claim. Gahm,

2018 WL 5669166, at *5–6. Judge Hillman also noted that Plaintiff had already filed eleven

other actions in this District “arising out of his GPS monitoring and what occurred while he was

incarcerated due to the SOMA violation charge.” Id. at *10 n.8 (collecting cases).

       The present Complaint alleges the following counts: (i) violations of the Fourth and

Fourteenth Amendments, pursuant to 42 U.S.C. § 1983; (ii) cruel and unusual punishment; (iii)

illegally forcing Plaintiff to wear a GPS tracking device without a court order; (iv) discrimination

on the “grounds of sex, race, [c]reed, religion, sexual preference, and” alleged prior charges; (v)

illegal seizure of Plaintiff; and (vi) false arrest, false imprisonment, and malicious prosecution in

violation of N.J. Stat. Ann. § 2C:13-3. (Compl. at 46–50, ECF No. 1.) Plaintiff seeks

compensation for lost salary and benefits for the three years that he was imprisoned as well as

damages for future lost salary and emotional pain and suffering. (Id. at 56.)

       On June 24, 2020, Plaintiff paid the $400.00 filing and administrative fees. On July 13,

2020, Plaintiff filed a Motion to Refund the Filing Fee (ECF No. 5) and an Application to

Proceed In Forma Pauperis (ECF No. 6). On July 21, 2020, State Defendants filed a Motion to

Dismiss (ECF No. 7), and Defendant Greenblatt filed a separate Motion to Dismiss (ECF No. 8).

Plaintiff has not opposed either Motion, but instead has filed three Motions for Leave to Amend

the Complaint. (ECF Nos. 9, 12, 13.) These Motions and Plaintiff’s Application to Proceed In

Forma Pauperis are presently before the Court.
                                                  3
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 4 of 15 PageID: 361




                                       LEGAL STANDARD

I.     In Forma Pauperis Screening

       District courts must review complaints in civil actions in which a plaintiff is proceeding

in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District courts may sua sponte dismiss any

claim that is frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. Id. “[A] pleading that

offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)).

       “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per

curiam) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)). To survive sua sponte

screening for failure to state a claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d

Cir. 2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the [alleged]

misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally construe pro se pleadings,

“pro se litigants still must allege sufficient facts in their complaints to support a claim.” Mala v.

Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

II.    Motion to Dismiss under Rule 12(b)(1)

       Under Federal Rule of Civil Procedure 12(b)(1), a Defendant may move at any time to

dismiss the Complaint for lack of subject matter jurisdiction on either facial or factual grounds.
                                                  4
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 5 of 15 PageID: 362




Gould Electronics Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000) (citing Mortensen v.

First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). In analyzing a facial challenge,

a court “must consider only the allegations of the complaint and documents attached thereto, in

the light most favorable to the plaintiff.” Id. (citing Mortensen, 549 F.2d at 891). In considering a

factual challenge, however, a court “may consider evidence outside of the pleadings.” Id. (citing

Mortensen, 549 F.2d at 891). Regardless of the type of challenge, the plaintiff bears the “burden

of proving that the court has subject matter jurisdiction.” Cottrell v. Heritages Dairy Stores, Inc.,

2010 WL 3908567, at *2 (D.N.J. Sept. 30, 2010) (citing Mortensen, 549 F.2d at 891).

III.   Motion to Dismiss under Rule 12(b)(6)

       A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court conducts a

three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court must

‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009)). “Second, the court should identify allegations that, ‘because

they are no more than conclusions, are not entitled to the assumption of truth.’” Id. (quoting

Iqbal, 556 U.S. at 679). The court must accept as true all well-pleaded factual allegations and

construe the complaint in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). Third, the court must determine whether the

facts “plausibly give rise to an entitlement for relief.” Malleus, 641 F.3d at 563 (quoting Iqbal,

556 U.S. at 679); see also Fowler, 578 F.3d at 211.



                                                  5
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 6 of 15 PageID: 363




                                            DISCUSSION

I.      Motion to Refund Filing Fee

        Regarding Plaintiff’s Motion to Refund the Filing Fee, the Judicial Conference of the

United States “has a longstanding policy prohibiting the refund of fees, with narrow exceptions,

e.g., when fees are collected without authority or as a result of administrative error on the part of

the clerk’s office.” Rashada v. Gonzales, 2007 WL 1795873, at *1 (N.D. Ohio June 20, 2007)

(quoting Report of the Proceedings of the Judicial Conference of the United States, Judicial

Conference of the United States 11 (Mar. 15, 2005)). The “Conference’s current policy regarding

refunding filing fees, in effect since 1949, has been broadly interpreted to generally prohibit

refunds of fees due upon filing, even if a party filed the case in error, or the court dismissed the

case or proceeding.” Id. (quoting Memorandum from the Admin. Office of the U.S. Courts to

Chief Judges, U.S. Dist. Courts (Apr. 7, 2006)).

        Courts have concluded that filing fees are non-refundable even where plaintiffs

subsequently file applications to proceed in forma pauperis. See, e.g., Grindling v. Martone,

2012 WL 4502954, at *1 (D. Haw. Sept. 28, 2012) (refusing to grant the plaintiff’s motion for a

refund of the filing fee, even after granting the plaintiff’s in forma pauperis application, once

plaintiff had already paid the filing fee); cf. Thorpe v. Snyder Cty. Domestic Relations Section,

2005 WL 1155011, at *1 (M.D. Pa. Apr. 29, 2005) (explaining that, “[u]nfortunately, no matter

the stage of the litigation, filing fees are not refundable,” even if a plaintiff files an in forma

pauperis application);; James v. Cropp, 2012 WL 1669727, at *1 (W.D. Wash. Apr. 13, 2012)

(explaining that 28 U.S.C. § 1915, which governs proceedings in forma pauperis, “does not

provide any authority or mechanism for the Court to waive the payment of Plaintiff’s filing fee”).

Because Plaintiff’s fees were not collected without authority or as a result of administrative
                                                   6
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 7 of 15 PageID: 364




error, the Court cannot refund Plaintiff’s fees. For these reasons, the Motion to Refund Filing Fee

is denied.

II.    Application to Proceed In Forma Pauperis

       Plaintiff’s Application to Proceed In Forma Pauperis indicates that Plaintiff’s only

source of income is a monthly Social Security payment of $814.00. (Appl. ¶¶ 1, 11, ECF No. 6.)

Plaintiff further indicates that he has no employment, no spousal income, only $50.00 in cash, no

money in bank accounts, and no assets. (Id. ¶¶ 2–5.) Meanwhile, Plaintiff’s monthly expenses

exceed $1,800.00. (Id. ¶ 8.) Based on this information, the Court grants Plaintiff’s Application to

Proceed In Forma Pauperis.

III.   Motions to Dismiss

       While ordinarily the Court must screen the Complaint upon granting an application to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915(e)(2)(B), State Defendants and

Defendant Greenblatt have already filed Motions to Dismiss. Because the standard of review

under § 1915(e)(2)(B) is the same as the standard of review for a motion to dismiss, the Court

will both assess the arguments presented in the Motions to Dismiss and conduct a sua sponte

screening of any remaining claims.

       A.      State Defendants

       The Court will first review Plaintiff’s allegations against State Defendants. Plaintiff

alleges that Defendant State of New Jersey is liable “DUE TO EMPLOYEE ERROR, TO

ENROLLED A PERSON IN A PROGRAM[] WHICH HE DID NOT COME TO A COURT

ROOM TO SEE IF HE FALL UNDER SAID PROGRAM.” (Compl. at 12.) Regarding

Defendant Attorney General Grewal, Plaintiff asserts “YOUR OFFICE HAS THE FULL

AUTHORITY TO SAY ENOUGH IS ENOUGH OF THIS CASE DUE TO I [have] BEEN
                                                 7
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 8 of 15 PageID: 365




TRYING TO GET A FAIR COURT HEARING AND A ‘TRIAL’ OF A (STATE

[]ERROR)WHICH I CAN PROVE.” (Id.) As for Defendant Governor Murphy, Plaintiff states

“YOUR OFFICE HAS [a] FULL REPORT ON MY TRYING TO GET A FAIR COURT

HEARING . . . LETS STOP THE (RACIAL []DISCRIMINATION ACT) – THE PROPER

RESOLUTION SHOULD BE DONE BY YOUR OFFICE.” (Id. at 13–14.) With regard to

Defendant Arnautovic, Plaintiff alleges that she knew Plaintiff’s rights were being violated, and

that she was “PAID-TO DENY ALL BLACK AMERICAN[s] THEIR PROPER LEGAL

RIGHTS.” (Id. at 15.) Additionally, Plaintiff asserts a number of violations by Defendant Judge

Snyder, including denying Plaintiff the opportunity to submit evidence, providing misleading

information regarding Megan’s Law, failing to recuse himself on Plaintiff’s appeal due to a

“cover-up,” refusing to allow Plaintiff to testify, and making racist comments to Plaintiff. (Id. at

19–21.) Finally, as for Defendants Gahm, Petrone, and LaRue, Plaintiff asserts the following:

       1. MR. JAMES R. GAHM, #485, BECOME “LIABLE” FOR WRITTEN
          COMPLAINT ON THE “PLAINTIFF” ON “ILLEGAL–CHARGE” G.P.S.
          “DEVICE” WITH DEPRIVE PLAINTIFF, OF HIS PRIVACY AND FREEDOM, IN
          SOCIALTY.
       2. MS. DANA PETRONE ESQ. (CAMDEN-COUNTY-PROSECUTOR)
                        ***MALICIOUS – PROSECUTION***
          HAD FULL KNOWLEDGE SAID INCIDENT HAD ABSOLUTELY NO-MERIT,
          FOR PROSECUTION. NO-VICTIM, NO-FUNDS, NO-INCIDENT . . .
          ....
       6. MR. ANDREW LARUE, OFFICER NEW JERSEY STATE PAROLE, G.P.S.
          OFFICIAL WHO (FORCE) ALL THE ILLEGAL – ARREST MOVEMENT AND
          LOCATION ON (G.P.S. – DEVICE)

(Compl. at 46.) The Court finds that all State Defendants are entitled to immunity from

Plaintiff’s claims in both their official and individual capacities.

               i.      Sovereign Immunity

       Under the Eleventh Amendment, state governments and their subsidiary units are

                                                   8
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 9 of 15 PageID: 366




immune from suit in federal court. Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 253–54

(3d Cir. 2010) (citing U.S. Const. amend. XI). “Individual state employees sued in their official

capacity are also entitled to Eleventh Amendment immunity because ‘official-capacity suits

generally represent only another way of pleading an action’ against the state.” Id. at 254 (quoting

Hafer v. Melo, 502 U.S. 21, 25 (1991). Therefore, Plaintiff’s claim against Defendant State of

New Jersey is barred under the Eleventh Amendment. Additionally, to the extent that Plaintiff

asserts claims against Defendants Governor Murphy, Attorney General Grewal, Judge Snyder,

Petrone, Arnautovic, Gahm, and LaRue in their official capacities, these claims are also barred

by the Eleventh Amendment.

                ii.     Absolute Immunity

        Plaintiff’s claims against Defendant Judge Snyder are barred by absolute judicial

immunity. “Like other forms of official immunity, judicial immunity is an immunity from suit,

not just from ultimate assessment of damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991) (citing

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). Accordingly, “judicial immunity is not overcome

by allegations of bad faith or malice.” Id. (citations omitted). Judicial immunity is only overcome

where the alleged action is (a) nonjudicial, or (b) “though judicial in nature, taken in the

complete absence of all jurisdiction.” Id. at 11–12 (citations omitted). “Whether an act by a judge

is a judicial one relate[s] to the nature of the act itself, i.e., whether it is a function normally

performed by a judge, and to the expectations of the parties, i.e., whether they dealt with the

judge in his judicial capacity.” Id. (quoting Stump v. Sparkman, 435 U.S. 349, 362 (1978)).

Plaintiff’s allegations against Defendant Judge Snyder all involve actions taken in his judicial

capacity while he presided over Plaintiff’s criminal proceedings in New Jersey state court.

Accordingly, Defendant Judge Snyder is entitled to absolute judicial immunity.
                                                    9
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 10 of 15 PageID: 367




        Furthermore, Defendant Petrone is entitled to absolute prosecutorial immunity. “[S]tate

 prosecutors are absolutely immune from liability under § 1983 for actions performed in a quasi-

 judicial role.” Yarris v. Cty. of Delaware, 465 F.3d 129, 135 (3d Cir. 2006) (citing Imbler v.

 Pachtman, 424 U.S. 409, 431 (1976)). This immunity extends to acts that are “intimately

 associated with the judicial phase of the criminal process,” such as “initiating a prosecution and .

 . . presenting the State’s case.” Id. (quoting Imbler, 424 U.S. at 431). However, prosecutorial

 immunity does not extend to “[a] prosecutor’s administrative duties and those investigatory

 functions that do not relate to an advocate’s preparation for the initiation of a prosecution or for

 judicial proceedings.” Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993). Plaintiff alleges that

 Defendant Petrone’s prosecution of his SOMA violation was malicious because she knew that

 the case had no merit. (Compl. at 46.) Therefore, Plaintiff’s claim addresses acts taken within

 Defendant Petrone’s prosecutorial capacity, such that she is entitled to absolute prosecutorial

 immunity.

                iii.    Qualified Immunity

        Defendants Governor Murphy, Attorney General Grewal, Arnautovic, Gahm, and LaRue

 are also entitled to qualified immunity to the extent that Plaintiff intends to sue them in their

 individual capacities. Under the doctrine of qualified immunity, government officials

 “performing discretionary functions generally are shielded from liability for civil damages

 insofar as their conduct does not violate clearly established statutory or constitutional rights.”

 Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). To resolve a claim of qualified immunity, courts

 engage in a two-pronged inquiry: (1) whether the plaintiff sufficiently alleged the violation of a

 constitutional right, and (2) whether the right was ‘clearly established’ at the time of the

 official’s conduct.” L.R. v. Sch. Dist. of Phila., 836 F.3d 235, 241 (3d Cir. 2016) (quoting
                                                  10
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 11 of 15 PageID: 368




 Pearson v. Callahan, 555 U.S. 223, 232 (2009)). District courts have “discretion in deciding

 which of the two prongs of the qualified immunity analysis should be addressed first.” Pearson,

 555 U.S. at 236. For a right to have been clearly established, “existing precedent must have

 placed the statutory or constitutional question beyond debate.” Mullinex v. Luna, 136 S. Ct. 305,

 308 (2015). “The inquiry focuses on the state of the relevant law when the violation allegedly

 occurred.” Williams v. Sec’y of Pa. Dep’t of Corr., 848 F.3d 549, 570 (3d Cir. 2017).

        Plaintiff’s allegations against Defendants Governor Murphy, Attorney General Grewal,

 Gahm, and LaRue center on Plaintiff’s parole violation and subsequent conviction for failure to

 abide by SOMA’s GPS monitoring requirement. (Compl. at 12–14, 46.) Plaintiff’s basis for

 asserting that his rights were violated is the decision in Riley, which held that SOMA’s GPS

 monitoring requirement should not have applied retroactively. However, the New Jersey

 Supreme Court did not issue its opinion in Riley until 2014. Therefore, at the time of the alleged

 violations, Defendants were acting in accordance with the current state of the law. Additionally,

 Plaintiff’s only allegation against Defendant Arnautovic appears to be that she represented

 Gahm, LaRue, and Petrone in Plaintiff’s prior suit before Judge Hillman. (Id. at 15.) This claim

 contains no perceptible constitutional violation. For the foregoing reasons, Defendants Governor

 Murphy, Attorney General Grewal, Arnautovic, Gahm, and LaRue are entitled to qualified

 immunity.

        B.      Defendant Greenblatt

        The Complaint states that Defendant Greenblatt should be held liable for the actions of

 Judge Snyder because Judge Snyder currently works at Defendant Greenblatt. (Compl. at 19,

 21.) However, Judge Snyder’s alleged violations occurred prior to his employment at Defendant

 Greenblatt. Accordingly, Defendant Greenblatt cannot be held liable for those alleged violations.
                                                 11
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 12 of 15 PageID: 369




 Therefore, Plaintiff has failed to state a claim against Defendant Greenblatt, and Defendant

 Greenblatt’s Motion to Dismiss is granted.

        C.      Remaining Defendants

        Although Defendants Ronald Berreman and Judge Hillman have not filed motions to

 dismiss, the Court must screen the claims against them pursuant to § 1915(e)(2)(B). According to

 the Complaint, “MR. RONALD BERREMAN NEW JERSEY STATE PAROLE, G.P.S.

 OFFICIAL WHO ‘FORCE’ ALL THE ILLEGAL-ARREST MOVEMENT AND LOCATION

 ON G.P.S. DEVICE.” (Compl. at 46.) This claim is identical to the claim against Defendant

 LaRue. The Court finds that, for the same reason Defendant LaRue is entitled to sovereign

 immunity in his official capacity and qualified immunity in his individual capacity, Defendant

 Berreman is also entitled to sovereign and qualified immunity.

        The Complaint also states allegations against Defendant Judge Hillman related to

 Plaintiff’s prior civil suits. The Complaint alleges that Defendant Judge Hillman used racial slurs

 toward Plaintiff, refused to treat Plaintiff fairly due to “payments under the table,” refused to see

 Plaintiff 700 times despite requests for a hearing from Plaintiff, intended to prolong Plaintiff’s

 case, and failed to honor a default against the Lindenwood Police Department. (Compl. at 15–

 16.) These allegations all arise from Defendant Judge Hillman’s judicial activities.3 Therefore,



 3
   Although Plaintiff alleges that Defendant Judge Snyder accepted payments under the table to
 rule against Plaintiff, this vague allegation, without more, is insufficient to overcome judicial
 immunity. See Gochin v. Haaz, 2017 WL 4475973, at *6 (E.D. Pa. May 10, 2017) (“Even
 Plaintiff’s most serious allegation—that Judge Haaz accepted bribes from Mr. Troy to rule in his
 client’s favor—would not deprive him of immunity”); Holloway v. Walker, 765 F.2d 517, 522
 (5th Cir. 1985) (“It is a well established rule that where a judge’s absolute immunity would
 protect him from liability for the performance of particular acts, mere allegations that he
 performed those acts pursuant to a bribe or conspiracy will not be sufficient to avoid the
 immunity.”).
                                                    12
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 13 of 15 PageID: 370




 for the same reason that Defendant Judge Snyder was entitled to absolute judicial immunity,

 Defendant Judge Hillman is also entitled to absolute judicial immunity.

        Accordingly, the claims against Defendants Berreman and Judge Hillman are dismissed

 sua sponte pursuant to § 1915(e)(2)(B)(iii). Because these were the only remaining claims in the

 Complaint, the Complaint is dismissed in its entirety.

 IV.    Leave to Amend

        Rule 15(a)(2) of the Federal Rules of Civil Procedure allows amendment of the pleadings

 with the court’s leave, which should be given freely. Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir.

 2000). The district court may exercise its discretion to deny leave to amend the complaint, but it

 must provide a reason such as “undue delay, bad faith or dilatory motive on the part of the

 movant, repeated failure to cure deficiencies by amendments previously allowed, undue

 prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of

 amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962); Grayson v. Mayview State Hosp., 293

 F.3d 103, 108 (3d Cir. 2002).

        A review of Plaintiff’s proposed Amended Complaint reveals that an amendment would

 be futile. 4 The proposed Amended Complaint does not assert any new claims against the present

 Defendants and does not cure any of the defects noted in this Opinion. State Defendants,

 Defendant Judge Hillman, and Defendant Berreman would still be immune from suit, and the

 proposed Amended Complaint fails to state a claim against Defendant Greenblatt.

        The proposed Amended Complaint appears to attach two separate complaints against


 4
  Plaintiff appears to have filed several Motions to Amend the Complaint. (See ECF Nos. 9, 12,
 13.) However, upon review of these Motions, the second Motion (ECF No. 12) was an attempt to
 withdraw the first Motion (ECF No. 9), such that the Court will only consider the third Motion to
 Amend the Complaint filed on September 2, 2020 (ECF No. 13).
                                                 13
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 14 of 15 PageID: 371




 several individuals for claims unrelated to the present case. The first complaint alleges illegal

 entry by officers of the Lindenwood Police Department on June 28, 2020. (Am. Compl. at 12–

 20, ECF No. 13.) These defendants are wholly unrelated to the claims at issue, such that joinder

 would be inappropriate. See Fed. R. Civ. P. 20(a)(2) (allowing joinder of a defendant only if the

 claims against that defendant arise out of the same transaction or occurrence); see also Baxter v.

 Atl. Care Main Pomona Hops., 2015 WL 715012, at *2 (D.N.J. Feb. 19, 2015) (denying pro se

 plaintiff’s attempt to amend the complaint with unrelated claims and defendants based on Rule

 20(a)(2)). Instead, Plaintiff’s claims against the Lindenwood police officers should be filed as a

 separate action. See Baxter, 2015 WL 715012, at *3 (noting that the proper procedure for raising

 unrelated claims is by filing a new case).

        The second complaint is photocopy of an amended complaint in one of Plaintiff’s prior

 cases against officials at South Woods State Prison. (Am. Compl. at 26–34; see Edwards v.

 Lanigan et al., Civ. No. 13-214, ECF No. 83.) In that case, the Court ruled in favor of defendants

 on all counts because Plaintiff failed to exhaust his administrative remedies pursuant to 42

 U.S.C. § 1997e(a). Edwards v. Lanigan, 2018 WL 1981473 at *5 (D.N.J. Apr. 27, 2018).

 Because Plaintiff’s allegations in the second complaint are identical to those in Edwards v.

 Lanigan, and Plaintiff has not indicated that he has taken any steps to exhaust his administrative

 remedies since the prior ruling, the Court finds that Plaintiff’s attempt to re-litigate those claims

 now would be futile.

        Accordingly, the Court denies Plaintiff’s Motions for Leave to Amend the Complaint.

 The Court further finds that any amendment of the Complaint would be futile, such that the

 Complaint is dismissed with prejudice. See Fletcher-Harlee Corp. v. Pote Concrete Contractors,

 Inc., 482 F.3d 247, 251 (3d Cir. 2007) (holding that dismissal with prejudice is warranted where
                                                   14
Case 3:20-cv-07427-AET-LHG Document 15 Filed 09/30/20 Page 15 of 15 PageID: 372




 granting leave to amend “would be inequitable or futile”).

                                         CONCLUSION

        For the foregoing reasons, the Motion to Refund the Filing Fee (ECF No. 5) is denied, the

 Application to Proceed In Forma Pauperis (ECF No. 6) is granted, the Motion to Dismiss filed

 by State Defendants (ECF No. 7) is granted, the Motion to Dismiss filed by Defendant

 Greenblatt (ECF No. 8) is granted, the claims against Defendants Berreman and Judge Hillman

 are dismissed sua sponte, the Motions for Leave to Amend the Complaint (ECF Nos. 9, 12, 13)

 are denied, and the Complaint is dismissed with prejudice in its entirety. An appropriate Order

 will follow.



 Date: September 21, 2020                                     /s/ Anne E. Thompson
                                                              ANNE E. THOMPSON, U.S.D.J.




                                                15
